107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kanard J. MELONCON, Defendant-Appellant.
No. 96-55139.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1997.*Decided Feb. 7, 1997.

Before:  CANBY, HAWKINS, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Kanard J. Meloncon, a federal prisoner, appeals pro se the district court's denial his 28 U.S.C. § 2255 motion and motion for reconsideration challenging his conviction for aiding and abetting the armed robbery of a United States Postal carrier through the use of a dangerous weapon in violation of 18 U.S.C. §§ 2114 and 2.  Meloncon contends that:  (1) his conviction and sentence were obtained in violation of the Double Jeopardy Clause and collateral estoppel principles and (2) his trial counsel was ineffective for failing to raise double jeopardy or collateral estoppel as a defense.  We review de novo a district court's decision on a section 2255 motion.  Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995).  We have jurisdiction pursuant to 28 U.S.C. § 2255, and we affirm for the reasons stated in the district court's order filed on October 17, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3